Case 4:20-cr-00142-SDJ-KPJ Document 54 Filed 07/28/20 Page 1 of 2 PageID #: 570


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA                  §
                                            §
  v.                                        §          No. 4:20CR142
                                            §          Judge Jordan
                                            §
   DANIEL AUSTIN DUNN                       §

                           GOVERNMENT EXHIBIT LIST

  EXHIBIT                          DESCRIPTION                         ADMITTED
    NO.

        1       Military Records                                       7/22/20
        2       Lubbock Police Reports                                 7/22/20
        3       Detention Hearing Transcript - June 18, 2020           7/22/20
        4       Detention Hearing Transcript - June 30, 2020           7/22/20
        5       Facebook Posts - drug use                              7/22/20
        6       FBI Interview of Bailey Decker                         7/22/20
        7       Lubbock County motion regarding probation              7/22/20
        8       Twitter Messages                                       7/22/20
        9       Dunn Facebook Returns                                  7/22/20
        10      Jail Call 16716102_376057_06-12-2020_14-01-30_1-253-   7/22/20
                241-1618_7108
       11A      Recording of Attempted Interview with Ms. Decker       7/22/20


       11B      Recording of Attempted Interview with Ms. Decker       7/22/20


        12      ATF Firearm Trace - Savage                             7/22/20
        13      ATF Firearm Trace - Taurus                             7/22/20
 Exhibit List
 Page 1
Case 4:20-cr-00142-SDJ-KPJ Document 54 Filed 07/28/20 Page 2 of 2 PageID #: 571


  EXHIBIT                         DESCRIPTION                     ADMITTED
    NO.

        14      Defendant’s Living Room Pictures from Search      7/22/20
        15      Zig Zag Rolling Papers – Google Images            7/22/20

        16      Marijuana Roller Raw – Google Images              7/22/20

        17

        18




 Exhibit List
 Page 2
